Exhibit 10.1

 

September 23, 2009

 

Robert Kantor

66 Leonard Street, Apt. 3E

New York, NY  10013

 

Dear Mr. Kantor:

 

This letter agreement (the “Agreement”) confirms the termination of your
employment with Cache, Inc. (the “Company”) and of the Employment Agreement
dated July 3, 2007 (the “Employment Agreement”) with the Company, effective at
the close of business on September 23, 2009 (the “Termination Date”).  The
termination of your employment is by mutual written agreement as provided by
Section 4.1 of the Employment Agreement, subject to the terms and conditions set
forth hereinafter.

 


1.                     THE COMPANY WILL PROVIDE YOU WITH THE FOLLOWING:


 


(A)   CONTINUING PAYMENTS.  IN CONSIDERATION OF YOUR AGREEMENT, WITHOUT
REVOCATION, TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND THE RELEASE OF
CLAIMS AS SET FORTH BELOW, THE COMPANY WILL PROVIDE YOU WITH YOUR BASE SALARY
(AS DEFINED IN SECTION 3.1 OF THE EMPLOYMENT AGREEMENT), IN EFFECT ON THE DAY
BEFORE THE TERMINATION DATE, FOR THE BALANCE OF THE INITIAL TERM (AS DEFINED IN
SECTION 1 OF THE EMPLOYMENT AGREEMENT) IN ACCORDANCE WITH THE COMPANY’S REGULAR
PAY CYCLE.  THE PAYMENTS HEREUNDER SHALL NOT BE SUBJECT TO REDUCTION DUE TO
COMPENSATION RECEIVED IN CONNECTION WITH OTHER EMPLOYMENT AS SET FORTH IN
SECTION 5.1 OF THE EMPLOYMENT AGREEMENT.


 


(B)   BENEFITS.  YOUR COVERAGE UNDER THE COMPANY’S BENEFIT PLANS WILL CEASE AS
OF THE TERMINATION DATE, EXCEPT FOR YOUR MEDICAL, DENTAL AND VISION COVERAGE
WHICH WILL CEASE AT THE END OF THE MONTH IN WHICH THE TERMINATION DATE OCCURS. 
FOLLOWING SUCH CESSATION OF COVERAGE, YOU MAY ELECT TO CONTINUE YOUR COVERAGE
UNDER THE COMPANY’S MEDICAL, DENTAL AND VISION BENEFIT PLANS, AT YOUR OWN
EXPENSE, PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (COBRA),
SUBJECT TO THE TERMS OF THE APPLICABLE PLAN AND THE LAW.  SPECIFIC INFORMATION
REGARDING CONTINUATION OF YOUR MEDICAL, DENTAL AND VISION BENEFITS WILL BE SENT
TO YOU UNDER SEPARATE COVER.  YOUR RIGHT TO MAKE ADDITIONAL CONTRIBUTIONS TO THE
401(K) PLAN ENDS AS OF THE TERMINATION DATE.  YOU WILL RETAIN YOUR RIGHTS TO ANY
AMOUNTS YOU PREVIOUSLY CONTRIBUTED TO THE PLAN AND AMOUNTS CONTRIBUTED BY THE
COMPANY THAT ARE VESTED IN ACCORDANCE WITH THE TERMS OF THE PLAN.  NOTHING IN
THIS AGREEMENT SHALL AFFECT OR OTHERWISE DIMINISH YOUR COVERAGE UNDER THE
COMPANY’S DIRECTORS AND OFFICERS’ LIABILITY INSURANCE POLICY AS SET FORTH IN
SECTION 3.5 OF THE EMPLOYMENT AGREEMENT OR YOUR RIGHTS TO INDEMNIFICATION BY THE
COMPANY, IF ANY.

 

--------------------------------------------------------------------------------


 


(C)   SALARY & UNUSED VACATION.  YOU WILL BE PAID YOUR SALARY AND ACCRUED BUT
UNUSED VACATION DAYS THROUGH THE TERMINATION DATE IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PRACTICES.


 


(D)   WITHHOLDING.  ALL PAYMENTS BY THE COMPANY DESCRIBED IN THIS AGREEMENT WILL
BE REDUCED BY ALL TAXES AND OTHER AMOUNTS THAT THE COMPANY IS REQUIRED TO
WITHHOLD UNDER APPLICABLE LAW.


 


(E)   NO OTHER PAYMENTS.  THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT THE PAYMENTS
DESCRIBED IN PARAGRAPH 1(A) ABOVE CONSTITUTE CONSIDERATION NOT OTHERWISE OWED OR
DUE TO YOU BUT FOR THIS AGREEMENT, AND THAT THE PAYMENTS ARE BEING PROVIDED TO
YOU IN CONSIDERATION OF YOU EXECUTING, AND NOT REVOKING, THIS AGREEMENT.  YOU
SHALL NOT BE ENTITLED TO ANY OTHER SEVERANCE, COMPENSATION, WAGES OR OTHER
PAYMENTS (INCLUDING, WITHOUT LIMITATION, PAYMENTS UNDER THE EMPLOYMENT AGREEMENT
SECTION 5.1) OTHER THAN REIMBURSEMENT FOR LEGITIMATE BUSINESS EXPENSES INCURRED
PRIOR TO THE TERMINATION DATE, WHICH SHALL BE REIMBURSED IN ACCORDANCE WITH THE
COMPANY’S EXPENSE REIMBURSEMENT POLICY, OR AS SET FORTH IN THIS AGREEMENT.


 


2.                     RESTRICTED STOCK.  THE COMPANY WILL PAY YOU FOR YOUR 2111
VESTED RESTRICTED SHARES (AS DEFINED IN THE COMPANY’S 2008 STOCK OPTION AND
PERFORMANCE INCENTIVE PLAN) WHICH YOU ACQUIRED UNDER THE RESTRICTED STOCK AWARD
AGREEMENT BETWEEN YOU AND THE COMPANY DATED JULY 15, 2008 (THE “RESTRICTED STOCK
AWARD AGREEMENT”).  THE PRICE SHALL BE DETERMINED BASED ON THE CLOSING PRICE OF
THE COMPANY’S STOCK ON THE TERMINATION DATE, AND SHALL BE PAYABLE TO YOU WITHIN
FIFTEEN (15) BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE (AS DEFINED IN PARAGRAPH
10 OF THIS AGREEMENT).  YOU AGREE THAT ALL EQUITY INCENTIVES YOU HOLD IN THE
COMPANY (INCLUDING, WITHOUT LIMITATION, UNVESTED RESTRICTED SHARES UNDER THE
COMPANY’S 2008 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN) ARE FORFEITED AS OF
THE TERMINATION DATE.  THE COMPANY REPRESENTS AND WARRANTS THAT YOU HAVE NOT
BEEN GRANTED ANY EQUITY INCENTIVE BENEFITS OTHER THAN THOSE SET FORTH IN THE
RESTRICTED STOCK AWARD AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, YOU SHALL NOT
FORFEIT ANY COMPANY STOCK THAT YOU PREVIOUSLY ACQUIRED IN THE OPEN MARKET PRIOR
TO THE TERMINATION DATE.


 


3.                     RESTRICTIONS AND CONTINUING OBLIGATIONS.


 


(A)   PROPRIETARY INFORMATION.  YOU CONFIRM YOUR CONTINUING OBLIGATIONS TO
PROTECT PROPRIETARY INFORMATION UNDER SECTION 6 OF THE EMPLOYMENT AGREEMENT AND
REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM TO DATE.  SUCH
OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT.


 


(B)   COOPERATION.  YOU CONFIRM YOUR CONTINUING OBLIGATIONS TO COOPERATE WITH
REASONABLE REQUESTS OF THE COMPANY UNDER SECTION 6.3 AND SECTION 8 OF THE
EMPLOYMENT AGREEMENT AND REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM
TO DATE.  SUCH OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AGREEMENT.


 


(C)   RESTRICTIVE COVENANTS.  YOU CONFIRM YOUR OBLIGATIONS WITH RESPECT TO
NON-DISCLOSURE AND NON-SOLICITATION UNDER SECTION 7.1 OF THE EMPLOYMENT
AGREEMENT, AND SECTION 7.4 (C), (F) AND (G) OF THE ASSET PURCHASE AGREEMENT BY
AND AMONG CACHE, INC., ADRIENNE VICTORIA, INC. AND ADRIENNE VICTORIA
DESIGNS, INC., DATED AS OF JULY 3, 2007 (THE “ASSET PURCHASE AGREEMENT”)

 

2

--------------------------------------------------------------------------------


 


AND REPRESENT AND WARRANT THAT YOU HAVE COMPLIED WITH THEM TO DATE.  SUCH
OBLIGATIONS ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND
CONTINUE AFTER THE TERMINATION DATE AS PROVIDED IN SECTION 7 OF THE EMPLOYMENT
AGREEMENT AND SECTION 7.4 OF THE ASSET PURCHASE AGREEMENT.  YOU ARE EXPRESSLY
RELEASED, AS OF THE EFFECTIVE DATE, FROM THE NON-COMPETE PROVISIONS IN
SECTION 7.2 OF THE EMPLOYMENT AGREEMENT AND SECTION 7.4 OF THE ASSET PURCHASE
AGREEMENT.


 


(D)   RETURN OF PROPERTY.  YOU CONFIRM YOUR OBLIGATION TO PROMPTLY RETURN
COMPANY PROPERTY IN ACCORDANCE WITH SECTION 6.4 OF THE EMPLOYMENT AGREEMENT. 
THIS OBLIGATION IS HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT.  IN
FURTHERANCE OF THIS OBLIGATION, YOU AGREE TO PROMPTLY RETURN TO THE COMPANY THE
TWO (2) GUITARS PAID FOR BY THE COMPANY.  NOTWITHSTANDING THE FOREGOING, YOU MAY
RETAIN YOUR BLACKBERRY AS PERSONAL PROPERTY; PROVIDED THAT, YOU SHALL THEREFORE
REMOVE AND/OR RETURN ANY INFORMATION RELATED TO THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY PROPRIETARY INFORMATION, AND YOU AGREE TO PROTECT THE
CONFIDENTIALITY OF ALL SUCH INFORMATION STORED ON THE BLACKBERRY.  YOU SHALL BE
ALLOWED TO RETAIN THE USE OF YOUR CURRENT CELLULAR TELEPHONE NUMBER.  YOU AGREE
THAT YOU SHALL BE RESPONSIBLE FOR ANY AND ALL CHARGES INCURRED BY SUCH NUMBER
SUBSEQUENT TO THE TERMINATION DATE.  FOR PURPOSES OF CLARITY, IT IS UNDERSTOOD
AND AGREED THAT YOUR CELL PHONE IS, AND REMAINS, YOUR PERSONAL PROPERTY, AND THE
COMPANY AGREES TO ASSIST AND COMPLY WITH ANY REASONABLE REQUEST TO PORT YOUR
CELL PHONE TELEPHONE NUMBER AS MAY BE REQUIRED.  IN ADDITION, YOU MAY RETRIEVE,
WITHIN TEN (10) DAYS OF THE DATE HEREOF, YOUR PERSONAL BELONGINGS AND EFFECTS,
INCLUDING BUT NOT LIMITED TO THE EXCLUDED ASSETS ENUMERATED IN SCHEDULE
2.3(1) OF THE ASSET PURCHASE AGREEMENT.


 


(E)   NONDISPARAGEMENT.  YOU CONFIRM YOUR OBLIGATION NOT TO DISPARAGE THE
COMPANY IN ACCORDANCE WITH SECTION 9 OF THE EMPLOYMENT AGREEMENT AND REPRESENT
AND WARRANT THAT YOU HAVE COMPLIED WITH IT TO DATE.  YOU AGREE, BY SIGNING THIS
AGREEMENT, THAT YOU WILL NOT AT ANY TIME WITHOUT LIMITATION PUBLISH OR
COMMUNICATE TO ANY PERSON OR ENTITY ANY DISPARAGING (AS DEFINED BELOW) REMARKS,
COMMENTS OR STATEMENTS CONCERNING THE CACHE RELEASED PARTIES (AS DEFINED IN
PARAGRAPH 4 OF THIS AGREEMENT). THE COMPANY AGREES THAT THE COMPANY’S OFFICERS
AND DIRECTORS WILL NOT, AT ANY TIME WITHOUT LIMITATION, PUBLISH OR COMMUNICATE
TO ANY PERSON OR ENTITY ANY DISPARAGING REMARKS, COMMENTS OR STATEMENTS
CONCERNING YOU.  “DISPARAGING” REMARKS, COMMENTS OR STATEMENTS ARE THOSE THAT
IMPUGN THE CHARACTER, HONESTY, INTEGRITY, MORALITY OR BUSINESS ACUMEN OR
ABILITIES IN CONNECTION WITH ANY ASPECT OF THE OPERATION OF BUSINESS OF THE
INDIVIDUAL OR ENTITY BEING DISPARAGED.  NOTHING IN THIS PARAGRAPH SHALL BE
CONSTRUED TO PRECLUDE TRUTHFUL DISCLOSURES IN RESPONSE TO LAWFUL PROCESS AS
REQUIRED BY APPLICABLE LAW, REGULATION, OR ORDER OR DIRECTIVE OF A COURT,
GOVERNMENTAL AGENCY OR REGULATORY ORGANIZATION.


 


(F)    REMEDIES; SPECIFIC PERFORMANCE.  YOU CONFIRM THE COMPANY’S RIGHT TO
INJUNCTIVE RELIEF PROVIDED IN SECTION 10 OF THE EMPLOYMENT AGREEMENT AND
SECTION 7.4(F) OF THE ASSET PURCHASE AGREEMENT.  THIS RIGHT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT.


 


4.                     RELEASES.


 


(A)   RELEASE BY YOU.  IN CONSIDERATION OF THE BENEFITS SET FORTH HEREIN, AND
OTHER GOOD AND VALUABLE CONSIDERATION THAT YOU AGREE YOU WOULD NOT BE ENTITLED
TO WITHOUT EXECUTING THIS AGREEMENT, YOU HAVE NO CLAIM AGAINST THE COMPANY AND
YOU, ON YOUR OWN BEHALF AND ON BEHALF OF YOUR HEIRS, EXECUTORS, ASSIGNS,
REPRESENTATIVES, AGENTS, AND ATTORNEYS (THE “KANTOR RELEASORS”)

 

3

--------------------------------------------------------------------------------


 


HEREBY IRREVOCABLY GENERALLY RELEASE AND WAIVE (GIVE UP) ANY AND ALL COMPLAINTS,
GRIEVANCES, CLAIMS, CAUSES OF ACTION OR THE LIKE THAT YOU HAD, NOW HAVE OR MAY
HAVE IN THE FUTURE AGAINST THE COMPANY, ITS PARENT COMPANIES, SUBSIDIARIES,
AFFILIATES AND AFFILIATED FUNDS, AND ALL OF THEIR RESPECTIVE PAST AND PRESENT
OFFICERS, DIRECTORS, PRINCIPALS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS,
SUCCESSORS AND ASSIGNS, IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES
(COLLECTIVELY THE “CACHE RELEASED PARTIES”), INCLUDING, BUT NOT LIMITED TO, ANY
AND ALL MATTERS RELATING TO YOUR EMPLOYMENT AND/OR TERMINATION OF EMPLOYMENT
WITH THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR EMPLOYMENT
DISCRIMINATION ON THE BASIS OF AGE, SEX, RACE, RELIGION, NATIONAL ORIGIN,
DISABILITY OR ANY OTHER PROTECTED CLASS AND ANY CLAIMS FOR WAGES, SALARY,
BONUSES OR BENEFITS OF ANY KIND OR NATURE AND ANY AND ALL CLAIMS ARISING UNDER
ANY FEDERAL, STATE OR LOCAL DISCRIMINATION LAWS, INCLUDING, BUT NOT LIMITED TO,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1866, THE
AMERICANS WITH DISABILITIES ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
PREGNANCY DISCRIMINATION ACT, THE EQUAL PAY ACT, THE FAMILY MEDICAL LEAVE ACT OF
1993, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE NEW YORK STATE HUMAN
RIGHTS LAW, THE NEW YORK STATE WHISTLEBLOWER LAW, THE NEW YORK STATE LABOR LAW,
THE NEW YORK STATE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE NEW
YORK CIVIL RIGHTS LAW, THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK, THE NEW
YORK CITY HUMAN RIGHTS LAW, ALL AS AMENDED, AND YOU, ON BEHALF OF THE KANTOR
RELEASORS, FURTHER RELEASE AND WAIVE ANY OTHER CLAIM OR CAUSE OF ACTION
RECOGNIZED IN LAW OR IN EQUITY THAT YOU HAD OR NOW HAVE AGAINST THE CACHE
RELEASED PARTIES OCCURRING FROM THE BEGINNING OF TIME THROUGH THE DATE YOU
EXECUTE THIS AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL AFFECT YOUR RIGHTS
UNDER THIS AGREEMENT OR UNDER ANY COMPANY BENEFIT PLANS IN WHICH YOU ARE
VESTED.  NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH SHALL NOT EXTEND TO AND
WILL NOT RELEASE ANY CLAIMS THAT HAVE ARISEN OR ARISE FROM (I) THE BREACH OF
THIS AGREEMENT, OR (II) BREACHES OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE ASSET PURCHASE AGREEMENT.


 


(B)   RELEASE BY THE COMPANY.  IN CONSIDERATION OF THE BENEFITS SET FORTH
HEREIN, AND OTHER GOOD AND VALUABLE CONSIDERATION THAT THE COMPANY AGREES IT
WOULD NOT BE ENTITLED TO WITHOUT EXECUTING THIS AGREEMENT, THE COMPANY, ON
BEHALF OF ITSELF AND ITS PARENTS, SUBSIDIARIES, AFFILIATES, SUCCESSORS AND
ASSIGNS (THE “CACHE RELEASORS”), TO THE EXTENT LEGALLY AUTHORIZED TO DO SO,
HEREBY IRREVOCABLY GENERALLY RELEASES AND WAIVES (GIVES UP) ANY AND ALL
COMPLAINTS, GRIEVANCES, CLAIMS, CAUSES OF ACTION OR THE LIKE THAT IT HAD, NOW
HAS OR MAY HAVE IN THE FUTURE AGAINST YOU, YOUR HEIRS, EXECUTORS, ASSIGNS,
REPRESENTATIVES, AGENTS AND ATTORNEYS WHICH ARE IN ANY WAY CONNECTED WITH, OR IN
ANY WAY ARISE OUT OF OR RELATE TO, ANY CAUSE WHATSOEVER, FROM THE BEGINNING OF
TIME TO THE DATE THE COMPANY EXECUTES THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, ANY AND ALL MATTERS RELATING TO YOUR EMPLOYMENT AND/OR TERMINATION OF
EMPLOYMENT WITH THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH
SHALL NOT EXTEND TO AND WILL NOT RELEASE ANY CLAIMS THAT HAVE ARISEN OR ARISE
FROM (I) YOUR FRAUDULENT CONDUCT, CRIMINAL CONDUCT, OR VIOLATION OF ANY LAW,
(II) YOUR BREACH OF THIS AGREEMENT OR (III) BREACHES OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE ASSET PURCHASE AGREEMENT.


 


5.                     NO PENDING CLAIMS.  YOU REPRESENT AND WARRANT THAT NO
ACTION, SUIT OR PROCEEDING HAS BEEN COMMENCED AGAINST THE CACHE RELEASED PARTIES
BY THE KANTOR RELEASORS, OR ON BEHALF OF THE KANTOR RELEASORS, AND THAT YOU KNOW
OF NO CLAIM AGAINST THE CACHE RELEASED PARTIES AS OF THE DATE YOU EXECUTE THIS
AGREEMENT.  THE COMPANY REPRESENTS AND WARRANTS THAT NO ACTION, SUIT OR
PROCEEDING HAS BEEN COMMENCED AGAINST YOU BY THE CACHE RELEASORS OR ON BEHALF

 

4

--------------------------------------------------------------------------------


 


OF THE CACHE RELEASORS, AND THAT THE COMPANY KNOWS OF NO CLAIM AGAINST YOU AS OF
DATE THE COMPANY EXECUTES THIS AGREEMENT.


 


6.                     NON-ADMISSION; INADMISSIBILITY.  THIS AGREEMENT AND THE
PERFORMANCE OF THE ACTIONS REQUIRED BY THIS AGREEMENT SHALL NOT CONSTITUTE, OR
IN ANY MANNER BE CONSTRUED AS, AN ADMISSION BY YOU OR THE COMPANY THAT ANY
ACTION EITHER PARTY TOOK WITH RESPECT TO THE OTHER WAS WRONGFUL, UNLAWFUL OR IN
VIOLATION OF ANY LOCAL, STATE OR FEDERAL ACT, STATUTE, OR CONSTITUTION OR
SUSCEPTIBLE OF INFLICTING ANY DAMAGES OR INJURY ON THE OTHER.  THE PARTIES
EXPRESSLY DENY ANY SUCH WRONGDOING, VIOLATION, OR LIABILITY FOR ANY AND ALL
CLAIMS ASSERTED BY THE OTHER.  THIS AGREEMENT IS ENTERED INTO SOLELY TO RESOLVE
ALL MATTERS RELATED TO OR ARISING OUT OF YOUR EMPLOYMENT WITH THE COMPANY AND
THE CESSATION THEREOF.  NEITHER THIS AGREEMENT NOR THE FACT OF ITS EXECUTION MAY
BE USED AS EVIDENCE IN ANY ACTION OR PROCEEDING OF ANY NATURE BY ANYONE FOR ANY
PURPOSE EXCEPT TO ENFORCE ITS TERMS.


 


7.                     ENTIRE AGREEMENT.  IT IS MUTUALLY UNDERSTOOD AND AGREED
THAT THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE
COMPANY RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN YOU AND THE COMPANY ARISING OUT
OF OR RELATING TO YOUR EMPLOYMENT WITH THE COMPANY AND THE CESSATION THEREOF.


 


8.                     CHOICE OF LAW; VENUE.  THE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION OF ITS TERMS AND
THE INTERPRETATION OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO.  FOR PURPOSES
OF ANY ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT OR YOUR EMPLOYMENT WITH
THE COMPANY THE PARTIES AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS OF NEW YORK, NEW YORK COUNTY.


 


9.                     CHANGES OR MODIFICATIONS.  THIS AGREEMENT MAY NOT BE
CHANGED OR MODIFIED EXCEPT BY WRITING SIGNED BY BOTH YOU AND AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY.  THE FAILURE OF A PARTY TO INSIST UPON STRICT
ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE CONSIDERED
A WAIVER THEREOF OR DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO INSIST UPON
STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


10.                   EFFECTIVE DATE.


 


(A)   THIS AGREEMENT IS VALID ONLY IF SIGNED BY YOU AND RETURNED TO THE COMPANY
WITHIN TWENTY-TWO (22) DAYS OF THE DATE YOU RECEIVE THIS AGREEMENT.  YOU HAVE
SEVEN (7) DAYS FOLLOWING THE DATE YOU SIGN THIS AGREEMENT DURING WHICH TO REVOKE
IT, BY DELIVERING A WRITTEN NOTICE OF REVOCATION TO MAGGIE FEENEY, CACHE, INC.,
1440 BROADWAY, 5TH FLOOR, NEW YORK, NY, 10018.  TO BE EFFECTIVE, SUCH REVOCATION
MUST BE RECEIVED BY MAGGIE FEENEY NO LATER THAN 11:59 P.M. (NEW YORK CITY TIME)
ON THE SEVENTH (7TH) CALENDAR DAY FOLLOWING YOUR EXECUTION THIS AGREEMENT. 
PROVIDED THAT IT IS NOT REVOKED, THIS AGREEMENT WILL BE EFFECTIVE ON THE EIGHTH
(8TH) DAY FOLLOWING THE COMPANY’S RECEIPT OF THE VALID AGREEMENT SIGNED BY YOU
(THE “EFFECTIVE DATE”).


 


(B)   YOU ACKNOWLEDGE THAT THE COMPANY HAS PROVIDED YOU WITH AT LEAST TWENTY-ONE
(21) DAYS FROM THE DATE UPON WHICH THIS AGREEMENT IS DELIVERED TO YOU WITHIN
WHICH TO CONSIDER THE TERMS AND EFFECT OF THIS AGREEMENT.  YOU AGREE THAT ANY
CHANGES MADE TO THE AGREEMENT FROM

 

5

--------------------------------------------------------------------------------


 


THE TIME IT WAS FIRST OFFERED TO YOU, WHETHER MATERIAL OR IMMATERIAL, DO NOT
RESTART THE RUNNING OF THE 21-DAY PERIOD.  IF YOU ELECT TO EXECUTE THIS
AGREEMENT BEFORE THE EXPIRATION OF THE 21-DAY PERIOD, YOU ACKNOWLEDGE THAT YOU
HAVE CHOSEN, OF YOUR OWN FREE WILL WITHOUT ANY DURESS, TO WAIVE YOUR RIGHT TO
THE FULL TWENTY-ONE (21) DAYS.


 


(C)   THE COMPANY HEREBY ADVISES YOU TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT.


 


11.                   ACKNOWLEDGEMENTS.  BY SIGNING THIS AGREEMENT, IT IS
ACKNOWLEDGED THAT:


 


(A)   THE PARTIES HAVE READ THIS AGREEMENT;


 


(B)   YOU UNDERSTAND AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING
BUT NOT LIMITED TO RIGHTS UNDER THE ACTS, STATUTES, CODES, ORDINANCES, RULES AND
LAWS SET FORTH IN PARAGRAPH 4(A) OF THIS AGREEMENT, AND ANY OTHER
CONSTITUTIONAL, STATUTORY COMMON LAW RIGHTS AND PRIVILEGES;


 


(C)   YOU UNDERSTAND THAT AS A RESULT OF ENTERING INTO THIS AGREEMENT YOU WILL
NOT HAVE THE RIGHT TO ASSERT THAT THE COMPANY UNLAWFULLY TERMINATED YOUR
EMPLOYMENT OR VIOLATED ANY RIGHTS IN CONNECTION WITH YOUR EMPLOYMENT;


 


(D)   EXCEPT AS SET FORTH HEREIN, NO PROMISES OR INDUCEMENTS FOR THIS AGREEMENT
HAVE BEEN MADE, AND THE PARTIES ARE ENTERING INTO THIS AGREEMENT WITHOUT
RELIANCE UPON ANY STATEMENT OR REPRESENTATION BY ANY OF THE PARTIES OR ANY OTHER
PERSON, CONCERNING ANY FACT MATERIAL HERETO;


 


(E)   THE PARTIES AGREE TO EVERYTHING CONTAINED IN THIS AGREEMENT; AND


 


(F)    YOU ARE SIGNING THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREE OF ANY
DURESS.


 


12.                   SEVERABILITY.  IT IS THE INTENT OF THE PARTIES THAT THE
PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY
LAW.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED BY AN ARBITRATOR
OR A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE AS
WRITTEN, THE PARTIES AGREE THAT THE COURT SHALL MODIFY AND REFORM SUCH PROVISION
TO PERMIT ENFORCEMENT TO THE GREATEST EXTENT PERMITTED BY LAW.  IN ADDITION, IF
ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.

 

6

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign it and return it to Maggie
Feeney within time frame specified in Paragraph 10.

 

 

 

Sincerely yours,

 

 

 

 

 

/s/ Thomas E. Reinckens

 

Thomas E. Reinckens

 

Chief Executive Officer

 

 

Agreed and Accepted on this 23 day of Sept. 2009

 

 

/s/ Robert Kantor

 

Robert Kantor

 

 

7

--------------------------------------------------------------------------------